Judgment unanimously reversed on the law and action remitted to Monroe County Court for a jury trial. Memorandum: As a' condition for consideration as a youthful offender defendant was required to execute a waiver of the right to jury trial, pursuant to subdivision 3 of section 913-g and section 913-h of the Code of Criminal Procedure. He was then tried by the court without a jury; found guilty and sentenced to a reformatory period of imprisonment in custody of the State Department of Correction, to be dealt with according to law. Upon this appeal the District Attorney has forthrightly acknowledged that insofar as they required waiver of jury trial by the defendant in this youthful offender case, those sections are unconstitutional (see People v. Sawyer, 33 A D 2d 242; People v. Jerome C. [Anonymous], 32 A D 2d 840); and the waiver of the constitutional right to jury trial was improperly exacted (People v. Sawyer, supra). (Appeal from judgment of Monroe County Court adjudicating defendant a youthful offender.) Present — Goldman, P. J., Del Vecchio, Witmer, Gabrielli and Bastow, JJ.